Dissenting Opinion by
Hoffman, J.:
I dissent and would remand the case to the trial court for the taking of additional testimony.
In awarding custody to the mother after the original hearing in July, 1973, the lower court placed great reliance on the “tender years” presumption. Our Supreme Court has held that “[the] Tender years’ [presumption] is merely the vehicle through which a decision respecting the infant’s custodial well-being may be reached where factual considerations do not otherwise dictate a different result.” Commonwealth ex rel. Parikh v. Parikh, 449 Pa. 105, 109, 296 A. 2d 625 (1972). The Majority Opinion concedes that the extent to which the lower court relied on the presumption was improper, but argues that the record presented sufficient evidence independent of the presumption to warrant the award of custody to the mother. The Majority believes that the trial judge was correct in finding the parents equally capable and qualified to provide for their child, Nicholas Davidyan. Part of the “ample” evidence relied on by the trial judge, however, included the presumption in favor of the mother. The Court can only guess how the trial judge would have resolved the custody issue if he had not placed the weight of the presumption in his balance of competing interests.
The Court gives little weight to appellee’s intention of returning to Scotland with the child. As authority, the Majority cites Commonwealth ex rel. Parikh v. *608Parikh, supra, and Augustine v. Augustine, 228 Pa. Superior Ct. 312, 324 A. 2d 477 (1974) (Opinion by Hoffman, J.). A footnote in Augustine 1 expresses my concern over the parochialism inherent in a policy that would favor Pennsylvania residents over nonresidents. That concern, however, is addressed to residence in one of our sister states. The problems for a child faced with expatriation — moving to Scotland to reside with a Scottish mother and her Scottish parents clearly amounts to expatriation — merit careful consideration. Both the lower court and the Majority of this Court treat the issue superficially. The Majority cites Pariloh as controlling. A close reading of Parikh, however, leads me to conclude that the dissenting opinion of Justice Eagen is an accurate interpretation of the decision: “. . . it is quite evident to me the only basis for the majority decision is the reluctance to permit the child’s departure from the United States and the resulting hardship on the father incident to seeing and visiting the child.” 449 Pa. at 111, 296 A. 2d at 629. Therefore, the lower court should reconsider its order, recognizing that expatriation is a relevant factor in a custody decision.
A second consideration compels this dissent. Over a year has passed since the original hearing and the lower court’s conditional order of July 25, 1973. A young child undergoes significant changes during a *609one year period. Nicholas has been enrolled in an excellent preparatory school in the Philadelphia area; he has had time to digest the fact of his parents’ separation; he may well have successfully acclimated to a way of life. These facts compel that a new hearing be held before the court’s order is finalized. The interest in ending litigation cannot outweigh the permanent welfare and best interests of the child. See Act of June 26, 1895, P. L. 316, §2, 48 P.S. §92; Commonwealth ex rel. Cummings v. Nearhoof, 141 Pa. Superior Ct. 581, 15 A. 2d 529 (1940); Commonwealth ex rel. Grillo v. Shuster, 226 Pa. Superior Ct. 229, 312 A. 2d 58 (1973). In addition, Nicholas, almost nine years old, is an alert, intelligent child. He has travelled extensively in Europe, attended school in Scotland, Paris and Philadelphia. He may well have sufficient experience to know where he wants to grow up and what it would mean to expatriate. Because the Court believes that both parents are equally qualified to care for him, his desires and opinion should be elicited by the lower court. Although his opinion is obviously not binding on the lower court, this child is not so young as to forfeit the rights and dignity of other litigants who appear before our courts.
In another context, Mr. Justice Douglas has stated that “[wjhere the child is mature enough to express potentially conflicting desires, it would be an invasion of the child’s rights to permit such an imposition without canvassing his views.” Wisconsin v. Yoder, 406 U.S. 205, 242, 92 S. Ct. 1526, 1546 (1972) (Douglas, J., dissenting in part).
Because of the magnitude of the decision concerning Nicholas Davidyan’s future well-being, I cannot join the Majority which upholds the lower court order that is based on a stale, incomplete record.

 Footnote one at 316 states in part “. . . While the policy to favor the Pennsylvania resident over the nonresident, all things being equal, has been expressed in recent decisions, all silently determined as recently as 1972, see Commonwealth ex rel. Parikh v. Parikh, 449 Pa. 105, 296 A. 2d 625 (1972), it is difficult for this Court to recognize the logic or fairness of such a doctrine. It is, after all, presumptuous of this Commonwealth and in derogation of the equal stature of ‘sister states’ to declare such a proposition. We should he ever mindful of the child’s interests in these cases. . . .” (Emphasis added.)